Citation Nr: 0633715	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  98-12 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher initial rating for degenerative disc 
disease with bulges at L4-L5 and L5-S1, rated as 20 percent 
disabling prior to September 23, 2002, and 40 percent 
disabling beginning September 23, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to June 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  During the course of this claim, jurisdiction over the 
case was transferred to the RO in New York, New York.

When this case was most recently before the Board in August 
2005, the claim for a higher initial rating for degenerative 
disease of the low back was remanded for further evidentiary 
development.  The requested development has been completed, 
and the case has been returned to the Board for further 
appellate consideration.    


FINDINGS OF FACT

1.  During the period prior to September 23, 2002, the 
veteran's service-connected low back disability was 
manifested by pain, muscle spasms, and limitation of motion, 
but the limitation of motion did not more nearly approximate 
severe than moderate, the intervertebral disc syndrome did 
not more nearly approximate severe than moderate, and neither 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, nor abnormal mobility on forced motion 
was present.  

2.  During the period beginning September 23, 2002, the 
veteran's service-connected low back disability has been 
manifested by severe limitation of motion of the lumbar spine 
and forward flexion of the thoracolumbar spine to 30 degrees 
or less, but ankylosis was not present.  

3.  The veteran has separately rated neurological impairment 
of the right lower extremity that is not at issue in this 
appeal; he has no other significant neurological impairment 
due to the service-connected low back disability.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for service-connected degenerative disc disease with 
bulges at L4-L5 and L5-S1 have not been met for the period 
prior to September 23, 2002.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R.        § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5294, 5295 (2003); 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45 (2006).

2.  The criteria for an initial rating in excess of 40 
percent for service-connected degenerative disc disease with 
bulges at L4-L5 and L5-S1 have not been met during the period 
beginning September 23, 2002.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5289, 5292, 5293 
(2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the initial unfavorable rating 
decision was rendered prior to the enactment of the VCAA.  
Pursuant to the Board's directive in the October 2003 Remand, 
the Appeals Management Center (AMC) provided the veteran with 
the notice required under the VCAA by letters mailed in March 
2004 and January 2005, to include notice that he should 
submit any pertinent evidence in his possession.  An 
additional VCAA letter was mailed to the veteran in August 
2005.  Lastly, the veteran was provided with notice 
concerning the effective date element of the claim in the May 
2006 supplemental statement of the case.  Therefore, the 
Board is satisfied that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

In addition, the Board observes that through the statement of 
the case and supplemental statements of the case, the veteran 
was informed of the criteria for evaluating his low back 
disability, which included notice of the revised diagnostic 
criteria for evaluating spine disabilities in accordance with 
the Board's directive in the October 2003 Remand.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his service medical 
records.  In addition, pertinent VA medical records have been 
obtained and the veteran has been afforded several 
examinations to determine the severity of his service-
connected low back disability.  In particular, the report of 
the VA examination conducted in January 2006 shows that the 
claims file was made available to the examiner, and the 
examination findings reported therein address the applicable 
rating criteria in accordance with the Board's directive in 
the August 2005 Remand.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the AMC has complied with the duty to assist 
requirements of the VCAA and the implementing regulations. 

Following the completion of all indicated development of the 
record, the AMC readjudicated the veteran's claim in May 
2006.  There is no indication in the record or reason to 
believe that the ultimate decision of the AMC on the merits 
of the claim would have been different had complete VCAA 
notice been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO or 
AMC were insignificant and non-prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.  




Evidentiary Background

The service medical records note the veteran's complaints of 
low back pain that radiated to the right leg or left leg.  
Physical examinations revealed muscle spasms of the lower 
back.  

The April 1997 VA examination report shows that the claims 
file was not made available to the examiner.  The veteran 
reported a long history of back pain that he indicated was 
located on the left side of the lower back area with 
occasional radiation down the right leg.  He maintained that 
he was prescribed bed rest during his military service.  He 
denied that he was currently on any medications.  He 
maintained that his back bothered him "on every 
approximately 2 week basis" during which time he required 
bed rest; he was unable to do simple activities such as 
putting on his pants or socks or tying his shoes.  He 
reported that the frequency of these attacks had remained 
fairly constant.  

On physical examination, forward flexion of the low back was 
from 0 to 40 degrees without pain.  Extension was from 0 to 
15 degrees and lateral bending was from 0 to 30 degrees.  
There was no pain with palpation over the spine.  He had a 
positive straight leg raise on the right, and there was no 
pain with sacroiliac joint compression or hip range of 
motion.  The examiner noted that an April 1995 X-ray study of 
the lumbar spine showed no acute disease, but there was a 
question of mild disk space narrowing at L4-5.  The examiner 
noted an impression of chronic low back pain without evidence 
of radiculopathy, most likely related to musculoskeletal 
etiology, and mild degenerative joint disease.  The examiner 
commented that a more specific diagnosis was needed.  

A May 1997 VA radiograph report notes that X-rays of the 
lumbosacral spine revealed no significant abnormalities.  

In an October 1997 letter, G.C., D.C. of Cunningham 
Chiropractic reported that the veteran initially presented in 
his office in May 1995 for injuries the veteran reported he 
sustained in an April 1995 motor vehicle accident.  G.C. 
noted that examination of the dorsal-lumbar spine [it would 
appear at that time in 1995] revealed the following range of 
motion:  flexion to 90 degrees out of 90 degrees; extension 
to 20 degrees out of 30 degrees; right lateral flexion to 20 
degrees out of 30 degrees with low back pain at the extremes 
of motion; left lateral flexion to 25 degrees out of 30 
degrees; and right and left rotation to 30 degrees out of 30 
degrees.  G.C. indicated that palpation revealed mild spinal 
tenderness from L1 to S1.  The lumbar paraspinal musculature 
was found to be moderately in spasm.  The straight leg 
raising, Kemp's, Ely's, and Yeoman's tests were all negative.  
Examination of the lower extremities revealed that there was 
decreased sensation over the left L2-S1 dermatomal regions.  
There was no evidence of reflex deficits or muscle atrophy.  
G.C. noted that radiographs of the lumbar spine taken in May 
1995 revealed a pelvic unleveling and a right sacroiliac 
joint subluxation.  G.C. provided an impression of 
lumbosacral sprain.  G.C. commented that the veteran was 
treated from May 1995 to February 1996, which included 
hydrocollator steam packs to the lumbar spine, chiropractic 
spinal manipulation, and at home resistive exercises.  G.C. 
maintained that when the veteran was last treated, he felt 
overall improved, complaining of only mild stiffness in the 
lumbar spine. 

In a March 1998 rating decision, the RO granted service 
connection for recurrent lumbar spasm and assigned a 10 
percent disability rating under Diagnostic Code 5295, 
effective January 14, 1997, the date the veteran filed his 
original application for compensation benefits.  

In the notice of disagreement, the veteran complained of 
frequent and severely incapacitating spasms.

VA treatment records show that when the veteran was seen in 
May 1998 he complained of back pain with radiation into the 
right leg.  The examiner noted an assessment of sciatica.  
Additional records dated in May 1998 note that the veteran 
reported that he recently restrained his back.  He complained 
of lower back pain on his left side.  The physical 
examination revealed lower back pain on the left side with 
internal and external rotation of the right hip.  There were 
no loss of sensation and no pain on hip extension.  The 
examiner noted that the veteran's symptoms were most likely 
due to a disc problem.  An August 1998 physical therapy note 
indicates that the veteran complained of back pain with 
occasional tingling in the right leg.  

The April 1999 VA joints examination report indicates that 
the examiner reviewed the claims file.  The examiner reported 
that the veteran complained of recurrent back pain since 
service.  He described the pain as numb, dull, and throbbing, 
and indicated that the pain was exacerbated by prolonged 
walking and sitting.  He further described that the pain was 
located in the right part of his lower back and radiated down 
to the back of his thigh and occurred two to three times per 
week.  

On physical examination, the veteran could forward flex to 
"180" degrees, back extend to 45 degrees, lateral flex to 
the right to 24 degrees, lateral flex to the left to 25 
degrees, and rotate to approximately 20 degrees bilaterally.  
He had a mild scoliotic curve.  His lumbar curve was concave 
to the left and he had extensive lumbar lordosis.  He had a 
prominent right sacro-iliac joint that was tender to 
palpation.  He had bilateral hamstring tightness and a 
negative straight leg raise test.  He had decreased standing 
balance on his right lower extremity.  The examiner reported 
that May 1997 X-rays of the veteran's lumbar spine revealed 
no significant abnormalities.  The examiner noted that it was 
most likely that the veteran had sacroiliac derangement.  No 
assessment referable to the service-connected low back 
disability was provided.  It is notable that the examiner 
commented that any weakened motion, incoordination, or 
fatigability noted on the exam could not be further 
quantified in terms of additional loss of range of motion 
without prolonged provocative testing.  The examiner further 
commented that with flare-ups, it was likely that the 
veteran's range of motion would be further restricted, but it 
was not possible to accurately estimate the additional loss 
of range of motion without examining the veteran at that 
time.  

VA treatment records dated in August 2000 note that the 
veteran complained of acute exacerbations of low back pain, 
once yearly, and many small exacerbations two to three times 
a month.  When he had severe pain, he had to miss work and he 
stayed in bed.  He recently strained his back at work while 
moving a patient on to an X-ray table.  He denied any urine 
or fecal incontinence.  A physical examination revealed right 
lumbar paraspinal areas that were tense and tender.  Flexion 
and right sided bending were "reduced" and caused him pain.  
He had a positive right straight leg raise.  His patellar 
deep tendon reflexes were 2+ and equal.  The assessment was 
acute low back strain, probable disc herniation.  The 
neurological examination revealed five out of five strength 
in the lower extremities.  He had 2+ patellar and ankle 
reflexes bilaterally.  His gross sensation was intact and 
equal bilaterally in the lower extremities.  His gait was 
normal.  The examiner noted an impression of likely disk 
herniation.  An October 2000 VA report on a magnetic 
resonance imaging (MRI) scan of the lumbar spine notes an 
impression of mild diffuse disk bulge, asymmetric to the 
right at the L4-L5 level and mild diffuse disk bulge and mild 
central disk protrusion at the L5-S1 level.

In a July 2001 rating decision, the RO increased the 
veteran's disability rating from 10 percent to 20 percent 
effective from January 14, 1997, reassigned the disability to 
Diagnostic Code 5294, and recharacterized the disability as 
"disc herniation, L4-5-S1."  

The February 2002 VA spine examination report notes that the 
examiner reviewed available medical records.  The veteran 
reported on his usual complaints (back pain with radiation to 
the right leg and muscle spasms).  He indicated that 
precipitating factors of flare-ups involved bending over or 
lifting.  The examiner noted that the veteran had no 
crutches, brace, or cane, but added that the veteran reported 
that he had a brace at home.  The veteran denied that he had 
had surgery or further injury.  He continued to work as a 
radiation therapist.   

On physical examination, the veteran limped due to his right 
knee.  There were no surgical scars over his spine.  There 
was spasm of the right paravertebral muscle mass but not on 
the left muscle mass.  On range of motion testing of the 
lumbar spine, he had lateral flexion from 0 to 20 degrees on 
the right and 0 to 28 degrees on the left, forward flexion 
from 0 to 80 degrees, hyperextension from 0 to 25 degrees, 
and rotation from 0 to 40 degrees, bilaterally.  He 
complained of pain at the extremes of motion.  The 
neurological examination revealed active and equal knee 
jerks.  The examiner reported that X-rays of the lumbosacral 
spine revealed minimal scoliosis.  The examiner further 
reported that a March 2002 MRI revealed degenerative disc 
disease with disc bulges at L4-L5 and L5-S1 levels, no 
evidence of disc herniation, and normal lumbar spinal canal 
dimensions and conus medullaris.  The examiner noted 
diagnoses of degenerative disc disease with disc bulges at 
L4-L5 and L5-S1 levels and minimal scoliosis of the 
lumbosacral spine.  

In a March 2002 rating decision, the RO continued the 20 
percent disability, but recharacterized the disability as 
degenerative disc disease with disc bulges at L4-L5 and L5-S1 
levels and reassigned the disability to Diagnostic Code 5295.  

VA treatment records dated from September 2001 to November 
2003 show that the veteran was followed for low back pain.  A 
September 2001 record notes that the veteran had a positive 
straight leg raising test on the right side.  An August 2002 
emergency room physician note indicates that the veteran 
presented with complaints of severe pain.  He received an 
injection from which he experienced some relief.  Dr. J.A. 
recommended bed rest for two days.  An October 2002 record 
shows that the veteran complained that the pain occurred on a 
daily basis but did not usually last all day.  He reported 
that he obtained some relief from medications and that the 
pain interfered with his work, but he managed most of the 
time; he missed 15 days of work in the past year.  Then in 
January 2003, he reported that he experienced no relief for 
his low back pain from medications, physical therapy, and 
chiropractic therapy, and that he would try acupuncture.  A 
January 2003 record notes that the veteran had a positive 
straight leg raising test on the right side.  The examiner 
noted an impression of lumbar spondylosis.  A July 2003 
record shows that the veteran reported that his low back pain 
had improved.  A November 2003 record indicates that the 
veteran was able to continue to work full time and that there 
was no worsening of his pain.  He declined to undergo rehab 
because he had experienced no improvement with the home 
exercise program.  It was noted that the veteran had been 
diagnosed with lumbar spondylosis and radiculopathy.  

The January 2005 VA neurological examination report notes 
that the veteran's medical records were not made available to 
the examiner.  The examiner noted that a December 2004 MRI 
continued to show disc bulging at L5-S1.  The veteran 
continued to work as a radiation therapist.  

On physical examination, flexion was limited to 90 degrees, 
secondary to increased low back pain, extension was limited 
to 10 degrees, secondary to increased low back pain, right 
lateral flexion was limited to 10 degrees, secondary to 
increased low back pain, and left lateral flexion was limited 
to 20 degrees, which was "not limited."  His power was 5/5.  
Deep tendon reflexes were 2+ in the lower extremities.  Touch 
and pin prick were "ok."  There was no atrophy.  Straight 
leg raising was negative, but there was positive hamstring 
tightness at 90 degrees on the right.  His gait was "ok."  
The examiner noted a diagnosis of mechanical low back pain 
without true radiculopathy, but with referral into the right 
groin and leg.  

The January 2005 VA spine examination report notes that the 
veteran's claims file was not made available to the examiner 
(Dr. R.K.).  The veteran reported on the same symptoms (low 
back pain with radiation to the right leg).  He treated his 
pain with nonsteroidal anti-inflammatory drugs (NSAID) and 
prescribed medications daily.  With respect to flare-ups, the 
examiner noted that no pattern could be assessed.  The 
examiner reported that the veteran walked unaided but noted 
that the veteran indicated that he used a straight cane at 
times and that he used a lumbo-sacral corset.  The veteran 
indicated that he could walk up to 500 feet and that he was 
unsteady at times.  He denied that his job as a radiation 
therapist aggravated his low back disability.  As for 
activities of daily living, he sometimes needed help from his 
wife for dressing.  

On physical examination, forward flexion of the thoracolumbar 
spine was from 0 to 30 degrees, with pain over 15 degrees.  
Extension was from 0 to 15 degrees, with pain over 10 
degrees.  Left and right lateral flexion was from 0 to 30 
degrees.  Left and right lateral rotation was from 0 to 20 
degrees bilaterally, with pain over 15 degrees.  The 
veteran's pain increased with repetitive movement attempts.  
As for additional limitation, the examiner noted that the 
veteran was limited equally by pain and lack of endurance.  
There were tenderness of the lumbo-sacral paraspinals, severe 
guarding, and some straightening of the lumbar lordosis.  He 
had a stiff, antalgic posture with range of motion.  The 
neurological examination revealed sensory, motor, and 
reflexes within normal limits.  The Laseque's sign was 
negative.  The examiner reported that the veteran did not 
experience incapacitating episodes.  The examiner noted a 
diagnosis of degenerative disc disease/degenerative joint 
disease of the lumbo-sacral spine at L4-L5 and L5-S1 levels.  
The examiner reiterated that the veteran did not report on 
any flare-ups.  

In a March 2005 rating decision, the AMC increased the 
veteran's disability rating from 20 percent to 40 percent 
under new Diagnostic Code 5243, effective from September 23, 
2002, the date of the change in law that revised the rating 
criteria for evaluating intervertebral disc syndrome.  The 
AMC also established separate service connection for right 
lower extremity radiculopathy associated with the veteran's 
service-connected degenerative disc disease, assigning a 10 
percent disability rating under Diagnostic Code 8599-8520, 
effective from September 23, 2002.  The veteran has not 
sought appellate review with respect to the separately rated 
radiculopathy.

VA treatment records dated through January 2005 were 
reviewed.  The veteran was wait-listed for acupuncture 
sessions.

The January 2006 VA spine examination report indicates that 
the claims file was reviewed by the examiner (Dr. R.K.) who 
previously examined the veteran in January 2005.  The 
findings reported were similar to those noted in the January 
2005 VA examination report.  In addition, the veteran 
reported that his medications provided him with temporary 
relief.  With respect to flare-ups, the examiner continued to 
note that there was no pattern.  The veteran indicated that 
he could walk up to two to three blocks.  He denied that he 
had undergone surgery.  As for activities of daily living, in 
addition to putting on his shoes, he also needed help from 
his wife for showering at times during exacerbations.  He 
continued to deny that his job as a radiation therapist 
aggravated his back.  

On physical examination, forward flexion of the thoracolumbar 
spine was from 0 to 30 degrees, with pain over 20 degrees.  
Extension was from 0 to 30 degrees, with pain at 20 degrees.  
Left and right lateral flexion and left and right lateral 
rotation were from 0 to 30 degrees or within normal limits, 
but with pain at 30 degrees.  The veteran's pain increased 
with repetitive movements, which the examiner noted could not 
be put in degrees.  As for additional limitation, the 
examiner noted that the veteran was limited equally by pain 
and lack of endurance.  There were tenderness of the lumbo-
sacral paraspinals and guarding with forward flexion.  He had 
a stiff, antalgic posture with range of motion.  The 
neurological examination revealed decreased sensation on the 
right "LN" L4-S1 distribution, decreased right dorsiflexion 
muscle power to 4+/5, and slightly positive straight leg 
raising on the right.  His reflexes were symmetrical.  As for 
incapacitating episodes, the veteran reported that he had had 
three to four episodes that required him to stay in bed for 
three to five days at a time.  The examiner noted diagnoses 
of degenerative disc disease at L4-L5 and L5-S1 levels and 
right-sided radiculopathy at the L5-S1 level.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

As a preliminary matter, the Board notes that during the 
pendency of this claim, the criteria for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
criteria for intervertebral disc syndrome under Diagnostic 
Code 5293 that became effective on September 23, 2002, 
contain notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date. 

In the instant appeal, the veteran is in receipt of a 20 
percent rating from January 14, 1997, and a 40 percent rating 
from September 23, 2002, which represent the initial rating 
assignments.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that evidence to be considered in the appeal 
of an initial assignment of a disability rating was not 
limited to that reflecting the then current severity of the 
disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(providing that where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern).  The Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126-28.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent evaluation 
if it is moderate with recurring attacks.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the criteria which became effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a 20 percent rating if there is 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent evaluation is warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
sacro-iliac injury and weakness are evaluated under 
Diagnostic Code 5295.  38 C.F.R. § 4.71a, Diagnostic Code 
5294 (2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 40 
percent evaluation if it is severe or a 20 percent evaluation 
if it is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  

The September 2003 criteria provide a general rating formula 
for diseases and injuries of the spine (for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury:  In pertinent part, 
they provide that unfavorable ankylosis of the entire spine 
warrants a 100 percent disability rating while unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

Under the criteria in effect throughout the period of this 
claim, complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost. Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).


Analysis

With respect to the period prior to September 23, 2002, the 
medical evidence does not show that the veteran is entitled 
to an initial rating in excess of 20 percent. While the April 
1999 and February 2002 VA examinations noted some static 
postural abnormalities were associated with the veteran's 
back, the abnormalities have not been medically attributed to 
the veteran's service-connected low back disability.  None of 
the medical evidence for this period shows listing of the 
whole spine to the opposite side.  A positive Goldthwaite's 
sign is also not documented in the medical evidence of 
record.  

As for motion, the words "slight," "moderate," "severe," 
and "marked" are not defined in the VA Schedule for Rating 
Disabilities.  Guidance is obtained from the amended 
regulations as the current definition of normal range of 
motion for the spine is based on medical guidelines in 
existence since 1984.  Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2) (2006).  The range of motion 
findings reported in the April 1997, April 1999, and February 
2002 VA examination reports show that the veteran's low back 
disability was not demonstrable of marked limitation of 
forward bending in the standing position or complete loss of 
lateral motion, even with pain as shown in February 2002.  As 
for additional functional loss due to weakened motion, 
incoordination, fatigability, flare-ups, etc., the April 1999 
VA examiner was unable to accurately estimate any additional 
loss of range of motion.  Lastly, the VA examiners did not 
report any abnormal mobility on forced motion of the lumbar 
spine.  Thus, the veteran is not entitled to an initial 
rating in excess of 20 percent under Diagnostic Code 5295.

As for Diagnostic Code 5292, the range of motion findings 
referenced above show that the limitation of motion did not 
more nearly approximate severe than moderate.  Motion 
demonstrated on examination in April 1997 ranged from full 
motion to moderate loss of motion, and in April 1999 and 
February 2002, ranged from full motion to a slight loss of 
motion-even with pain as demonstrated in 2002.  Thus, the 
veteran is not entitled to an initial rating in excess of 20 
percent under Diagnostic Code 5292.

As for Diagnostic Code 5293, the objective medical evidence 
of record shows that the veteran's low back disability can, 
at best, be described as moderate with recurring attacks.  
The veteran's description of the severity and duration of his 
symptoms, including symptoms resembling sciatic neuropathy, 
is noted but the medical evidence shows that his low back 
disability is only moderately disabling during this period.  
As previously discussed, with pain, he demonstrated no more 
than moderate loss of lumbar motion, and the VA examination 
reports show that the service-connected low back disability 
is primarily productive of only pain and muscle spasms.  VA 
treatment records only document one episode of treatment of a 
severe attack of back pain in the emergency room in August 
2002.  Thus, the veteran is not entitled to an initial rating 
in excess of 20 percent under Diagnostic Code 5293.

With respect to the period beginning September 23, 2002, the 
evidence shows that the veteran has severe limitation of 
motion of the lumbar spine and forward flexion of the 
thoracolumbar spine 30 degrees or less.  Under Diagnostic 
Code 5292, a 40 percent rating is the maximum schedular 
rating available for limitation of lumbar motion, and the 
range of motion findings reported in the January 2005 and 
January 2006 VA examination reports continue to show that the 
veteran does not have ankylosis of the lumbar spine.  Thus, 
the veteran is not entitled to an initial rating in excess of 
40 percent under the revised Diagnostic Code 5293 and new 
Diagnostic Code 5243 with respect to the orthopedic 
manifestations associated with his service-connected low back 
disability.  As for the neurologic manifestations associated 
with the low back disability, separate service connection has 
already been established for right lower extremity 
radiculopathy associated with the veteran's degenerative disc 
disease.  An appeal of the 10 percent disability rating 
assigned for the right lower extremity radiculopathy is not 
before the Board, and consequently, lies outside of the scope 
of this appellate review.  The medical evidence shows that 
there is no other significant neurological impairment from 
the service-connected disability.  In particular, the Board 
notes that the veteran has not been found to have 
radiculopathy involving the left lower extremity.

In regard to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the Board notes 
that 2 days of bedrest were recommended by a physician in 
August 2002.  There is no other documentation of bedrest 
prescribed by a physician.  Therefore, a higher rating is not 
warranted based on incapacitating episodes.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating for any portion of the 
initial evaluation period but has found none.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
low back disability and that the manifestations of the 
disability are contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not warranted.

Finally, the Board has considered the benefit-of-the-doubt 
doctrine; however, since the preponderance of the evidence is 
against the claim, that doctrine is not applicable to this 
claim.  


ORDER

Entitlement to a higher initial rating for degenerative disc 
disease with bulges at L4-L5 and L5-S1 is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


